Citation Nr: 0335419	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-07 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a personality 
disorder.

2.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active duty service from August 1956 to June 
1961.  The veteran also served in the United States Naval 
Reserve from 1979 to 1992, during which time he served on 
active duty for training at various times, including the 
period from April 19 to May 5, 1984.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2003, the 
veteran proffered testimony before the undersigned Acting 
Veterans Law Judge; a copy of the transcript of that hearing 
is of record.  


FINDINGS OF FACT

1.  A personality disorder, if present, is not a disease, 
disability, or condition for VA compensation purposes.

2.  Service connection for a bipolar disorder was denied by 
the Board in August 1999.    

3.  Evidence received since that decision includes some 
evidence which is neither cumulative nor redundant, and which 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
personality disorder is denied for lack of entitlement under 
the law.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 4.127 (2003).

2.  The August 1999 Board decision denying entitlement to 
service connection for a bipolar disorder is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).  

3.  New and material evidence has been received, and the 
claim of entitlement to service connection for a bipolar 
disorder has been reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law redefines the obligations 
of VA with respect to the duty to assist, eliminates the 
concept of a well-grounded claim, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

With respect to the issues decided in this appeal, VA's 
duties have been fulfilled to the extent necessary.  The 
veteran was notified of the information necessary to 
substantiate his claim by means of a June 2001 letter issued 
by the RO, the September 2001 rating decision, the subsequent 
statement of the case (SOC), and other RO correspondence.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Any 
deficiencies in this notification, such as the information 
that he should return the information within 60 days, rather 
than the year provided by statute, are remedied by two years 
that have elapsed since the letter, during which time the 
veteran has continued to submit evidence.  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, Nos. 
02-7007, -7008, -7009, -7010 (Fed.Cir. Sept. 22, 2003).  
Moreover, regarding the first issue, the VCAA does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  Dela Cruz v. Principi, 15 Vet.App. 143 
(2001).  Given the favorable action taken below as to the 
limited issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for a 
bipolar disorder, no further notification or assistance is 
required prior to that determination.  

With respect to the duty to assist, the duty to assist 
provisions of 38 U.S.C.A. § 5103A do not apply to finally 
denied claims, unless new and material evidence is received.  
38 U.S.C.A. § 5103A(f); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002).  Nevertheless, the RO obtained the 
veteran's available identified medical treatment records.  
The veteran also testified at a Board video conference 
hearing in support of his claim.  

A.  Service connection for a personality disorder

The veteran contends that he should be service-connected for 
a personality disorder diagnosed in service.  Service medical 
records show that in July 1960, the veteran was 
psychiatrically evaluated due to complaints of nervousness 
and irritability, with very little improvement on various 
types of medication.  The diagnosis was inadequate 
personality.  A psychiatric evaluation in April 1984, while 
the veteran was on active duty for training, resulted in a 
diagnosis of narcissistic personality disorder.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
However, a personality disorder is not a disability for VA 
compensation purposes and it may not be service-connected.  
38 C.F.R. §§ 3.303(c), 4.127.  The United States Court of 
Appeals for Veterans Claims (Cour) has held that the 
exclusion of personality disorders from service connection is 
a valid exercise of VA's authority.  Winn v. Brown, 8 
Vet.App. 510 (1996).  As such, regardless of the character or 
quality of any evidence that the veteran could submit, such a 
condition may not be recognized as a disability under the 
terms of the VA Schedule for Rating Disabilities.  As a 
result, it is not necessary to determine whether the veteran 
currently has a personality disorder.  The claim as to that 
issue must be denied due to a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Since 
there is no possible legal entitlement, the benefit of the 
doubt rule is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

B.  New and material evidence to reopen claim

The regulation regarding new and material evidence has been 
amended.  See 66 Fed. Reg. 45630 (Aug. 29, 2001) (38 C.F.R 
§ 3.156(a)(2002).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  Since the veteran's 
request to reopen his claim of entitlement to service 
connection was filed prior to that date, the amended 
regulation does not apply in the instant case.  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

The veteran contends that he is entitled to service 
connection for a bipolar disorder.  He avers that while he 
was in service he began suffering from symptoms and 
manifestations of a bipolar disorder.  He maintains that he 
has been diagnosed with various psychiatric disabilities and 
disorders since 1961 but that the underlying disability began 
while he was in service.  Additionally, through his testimony 
before the Board, he claims that his symptoms developed into 
a full-blown mental disability while he was fulfilling his 
reserve commitment.  He thus contends that service connection 
for a bipolar disorder is warranted.  

As indicated, the veteran was denied service connection for a 
bipolar disorder in a rating decision dated August 4, 1999.  
In that rating decision, it was determined that the veteran 
had not submitted a well-grounded claim.  The Board concluded 
that the veteran was not diagnosed as suffering from a 
bipolar disorder while he was in service and that any mental 
disorder from which he was then (in 1999) suffering therefrom 
was not related to the veteran's military service or any 
incident therein.  Service connection was denied.  The 
veteran was notified of that decision but did not file a 
motion for reconsideration under the VCAA or appeal his claim 
to the Court; hence, that decision became final.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, §7(b) (2000); 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

When the Board denied service connection in August 1999, the 
Board based its decision on the veteran's service medical 
records, veteran's application for benefits, and a VA medical 
examination that was accomplished in October 1994.  Since 
then, the veteran has submitted written statements, VA 
medical treatment records, and he has provided testimony 
before the Board.  The claims folder also contains records 
showing various diagnoses of different psychiatric 
disabilities since the veteran's period of active duty.  In 
particular, a VA treatment record of May 2002 shows a 
diagnosis of bipolar affective disorder, based, in part, on a 
history provided by the veteran of symptoms since service.  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992). 

This evidence is new.  It was not of record in 1999.  It is 
so significant that, while not dispositive, it must be 
considered in order to decide his claim fairly.  Accordingly, 
the Board concludes that the veteran has submitted evidence 
that is new and material, and the claim for service 
connection for a bipolar disorder is reopened.  However, 
because the evidence also shows diagnoses, at differing 
times, of generalized anxiety disorder and depression, the 
issue should be characterized as entitlement to service 
connection for an acquired psychiatric disorder.

Since the claim is reopened, the Board must address the 
merits of the veteran's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  Hence, the claim will be remanded to 
the RO for additional development.   


ORDER

Entitlement to service connection for a personality disorder 
is denied.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a bipolar 
disorder.  To this extent, the appeal is granted.


REMAND

As a result of the reopened claim, the VA has a duty to 
assist the veteran in the development of his claim, including 
a medical examination or opinion when such examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  In this instance, a 
thorough and contemporaneous medical examination, which takes 
into account the records of prior medical treatment so that 
the disability evaluation will be a fully informed one, 
should be accomplished in regards to the veteran's claim for 
service connection for an acquired psychiatric disorder.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

In addition, an accounting document shows that the veteran 
was treated in the East Orange VA medical center from June to 
August 1984, for left hand palsy; it is the veteran's 
contention that this palsy was part of his psychiatric 
symptoms present at that time.  Records of this and other 
related treatment should be obtained as well.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  To assure compliance with VCAA notice 
requirements, the RO should send the 
veteran specific written notice as to the 
evidence and information necessary to 
substantiate his claim for service 
connection for an acquired psychiatric 
disorder, including notice as to what 
portion he is to provide and what portion 
the VA is to provide.   

2.  Records of the veteran's VA 
psychiatric treatment dated from 2000 to 
the present should be obtained from the 
appropriate facility in the Gainesville 
system.  

3.  Records of the veteran's psychiatric 
and/or neurological treatment and/or 
evaluations at the East Orange VA medical 
center dated in (and before, if existing) 
1984 should be obtained, to specifically 
include treatment for left arm radial 
palsy from June to August 1984.    

4.  Thereafter, RO should arrange for the 
veteran to be examined by a psychiatrist 
who has not previously examined him to 
determine the correct diagnosis and 
etiology of any mental disability that 
may be present.  The claims folder and a 
copy of this remand are to be made 
available to the examiner to review prior 
to the examination, in particular the 
service department psychiatric 
evaluations conducted in July 1960 and 
April 1984.  The examiner should provide 
an opinion as to whether any current 
acquired psychiatric disability had its 
onset or increased in severity while the 
veteran was in service from August 1956 
to June 1961, or on active duty for 
training from April 19 to May 5, 1984.  
All opinions should be supported by 
adequate medical rationale, and if a 
conclusion cannot be made concerning 
whether any found current psychiatric 
disorder is related to service or was 
aggravated thereby, then the examiner 
should discuss the likely etiology of the 
found mental disorder.  

5.  Following completion of the above 
development, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

6.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim on 
appeal.  If the claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes); M21-1, 
Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	K. D. HUDSON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



